 

Exhibit 10.4

 

June 28, 2019

 

CONSENT

 

BY ELECTRONIC TRANSMISSION

Cinedigm Corp.

45 West 36th Street, 7th Floor

New York, NY 10018



Ladies and Gentlemen:

 

We refer to the Second Lien Loan Agreement, dated as of July 14, 2016 (as
amended, amended and restated, supplemented or otherwise modified before the
date hereof, the “Second Lien Loan Agreement”), among Cinedigm Corp. (the
“Borrower”), certain Lenders, and Cortland Capital Market Services LLC, as
Agent. Capitalized terms used and not defined herein shall have the meanings
assigned thereto in the Second Lien Loan Agreement.

 

Under Section 7.1(a) of the Second Lien Agreement, failure by the Borrower to
pay (i) any principal of any Loan when the same becomes due and payable (whether
at stated maturity, upon prepayment or otherwise), (ii) any interest payable
under any Loan Document and such non-payment continues for a period of three (3)
Business Days after the due date therefor or (iii) any fee under any Loan
Document or any other Obligation (other than those set forth in the immediately
preceding clauses (i) and (ii) above) and such non-payment continues for a
period of five Business Days after the due date therefor shall constitute an
Event of Default unless waived or consented to by the Required Lenders and the
Agent (or by the Agent with the consent of the Required Lenders).

 

Upon the payment of all fees and expenses of counsel to the Lead Lender and the
Agent due to such Lead Lender and Agent from the Borrower pursuant to Section
10.3 of the Second Lien Loan Agreement, Lenders hereby waive any default or
Event of Default that result from the Borrower’s failure to pay the outstanding
principal balance of the Loan, accrued and unpaid interest or any other
Obligation on the Maturity Date. Such waiver will terminate on July 3, 2019
without any further notice to the Borrower.

 

Nothing contained in this letter agreement or any delay by the Agent or any
Lender in exercising any rights, powers, privileges and remedies under the
Second Lien Loan Agreement with respect to any Default or Events of Default now
existing or hereafter arising under the Second Lien Loan Agreement or any of the
other Loan Documents shall be construed as a waiver or modification of such
rights, powers, privileges and remedies.

 

This letter agreement is a Loan Document. On and after the date hereof, each
reference in the Second Lien Loan Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein” or words of like import referring to the Second Lien Loan
Agreement, and each reference in the other Loan Documents to the “Loan
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Loan Agreement shall mean and be a reference to the Second Lien Loan Agreement
as amended by this letter agreement.

 

 1 

 

 

 

Sincerely yours,       CORTLAND CAPITAL MARKET SERVICES LLC, as Agent       By:
/s/ Matthew Trybula   Name:  Matthew Trybula   Title:    Associate Counsel

 

AGREED AND ACKNOWLEDGED:       CINEDIGM CORP.         By /s/ Gary S. Loffredo  
  Name:     Title:         ADM CINEMA CORPORATION         By /s/ Gary S.
Loffredo     Name:     Title:         VISTACHIARA PRODUCTIONS, INC.         By
/s/ Gary S. Loffredo     Name:     Title:         VISTACHIARA ENTERTAINMENT,
INC.         By /s/ Gary S. Loffredo     Name:     Title:         CINEDIGM
ENTERTAINMENT CORP.         By /s/ Gary S. Loffredo     Name:     Title:        
CINEDIGM ENTERTAINMENT HOLDINGS, LLC         By /s/ Gary S. Loffredo     Name:  
  Title:  

 2 

 

 

CINEDIGM HOME ENTERTAINMENT, LLC

        By /s/ Gary S. Loffredo     Name:     Title:         DOCURAMA, LLC      
  By /s/ Gary S. Loffredo     Name:     Title:         DOVE FAMILY CHANNEL, LLC
        By /s/ Gary S. Loffredo     Name:     Title:         CINEDIGM OTT
HOLDINGS, LLC         By /s/ Gary S. Loffredo     Name:     Title:        
CINEDIGM PRODUCTIONS, LLC         By /s/ Gary S. Loffredo     Name:     Title:  

 3 

 

 

 

Ronald L. Chez IRA         By: /s/ Ronald L. Chez     Name:     Title:

 

 4 

 

 

  CHRIS AND JAMIE MCGURK LIVING TRUST         By: /s/ Christopher J. McGurk  
Name:  Christopher J. McGurk   Title:    Trustee

 

 5 

 

 

 

 

Millennium Trust Company, LLC, Custodian for the benefit of Patrick O’Brien, IRA
        By: /s/ Elijah Radakovich     Name:  Elijah Radakovich    
Title:    Supervisor – Alternative Operations         Patrick O’Brien        
By: /s/ Patrick O’Brien     Name: Patrick O’Brien     Title: Beneficiary of the
Patrick O’Brien, IRA

 

 6 

 

 

 

HACKETT FAMILY TRUST         By: /s/ Terry C. Hackett     Name:  Terry C.
Hackett     Title: Trustee

 

 7 

 

 

 

Lotus Investors LLC         By: /s/ Gary Simon     Name: Gary Simon    
Title:   Managing Member         Hedy Kleinman Marital Trust         By: /s/
Gary Simon     Name: Gary Simon     Title:   Trustee         Hudson Asset
Partners LC         By: /s/ Gary Simon     Name: Gary Simon     Title:   Manager
        UVE Partners LLC         By: /s/ Gary Simon     Name: Gary Simon    
Title:   Managing Member

 

 8 

 

 

 

BlueMountain Credit Alternatives Master Fund L.P.         By: /s/ David O’Mara  
  Name: David O’Mara     Title: Deputy General Counsel         BlueMountain
Montenvers Master Fund SCA SICAV-SIF         By: /s/ David O’Mara     Name:
David O’Mara     Title: Deputy General Counsel         BlueMountain Logan
Opportunities Master Fund L.P.         By: /s/ David O’Mara     Name: David
O’Mara     Title: Deputy General Counsel         BlueMountain Foinaven Master
Fund L.P.         By: /s/ David O’Mara     Name: David O’Mara     Title: Deputy
General Counsel         BlueMountain Equity Alternatives Master Fund L.P.      
  By: /s/ David O’Mara     Name: David O’Mara     Title: Deputy General Counsel

 

 9 

 

 

 

Wolverine Flagship Fund Trading Limited         By: /s/ Kenneth L. Nadel    
Name:  Kenneth L. Nadel     Title:  Authorized Signatory

 10 

 

 

 

PEAK6 Capital Management LLC       By: PEAK6 Investments LLC, its member        
By: /s/ Jay Coppoletta     Name: Jay Coppoletta     Title: Chief Corporate
Development and Legal Officer

 

 11 

